Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s Attorney, Bryan Pratt, discussed with Examiner and agree to regroup and elected the embodiment shown in fig 10-12 (claims 12-20 are withdrawn) without traverse. 
Applicant’s election without traverse of election of species in the reply filed on 9/27/22 is therefore modified and acknowledged. Therefore, Examiner will exam new elected embodiment/claims.

Claim Objections 
Claims 1 and dependent claims are objected to because of the following informalities:  
In claim 1, “an engagement feature configured to mechanically engage a moldable material, the engagement feature positioned at a surface of the housing defined by the inner portion and the metal outer portion” are not supported by the drawings/SPEC. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. In addition, it’s unclear where the engagement feature located. Further clarification is required.
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-11 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claims 9-11, all the claims depend on claim 10. Examiner can’t figure it out the scope of the claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Reightler (US 20160320658 A1).
With regard claim 1, Reightler discloses A housing of an electronic device, (abstract; fig 1-8) comprising: a metal outer portion including a first material having a first set of material properties (at least fig 8, paragraph [29]-[31]), the metal outer portion at least partially defining a feature (at least fig 8, paragraph [29]-[31]); an inner portion including a second material having a second set of material properties independent of the first set of material properties (at least fig 8, paragraph [64]-[66]), the inner portion at least partially defining the feature (at least fig 8, paragraph [64]-[66]); and an engagement feature configured to mechanically engage a moldable material (at least fig 8, paragraph [72]-[75]), the engagement feature positioned at a surface of the housing defined by the inner portion and the metal outer portion (at least fig 8, paragraph [72]-[75]). 
Regarding claim 3, Reightler further disclosed the engagement feature is formed by an etching or machining process (at least fig 8, paragraph [87]-[89]).
Regarding claim 4, Reightler further disclosed the engagement feature is formed by an additive manufacturing process (at least fig 8, paragraph [87]-[89]).
Regarding claim 5, Reightler further disclosed the first material comprises steel (paragraph [28]-[31]).
Regarding claim 6, Reightler further disclosed the second material comprises metal (paragraph [54]-[56]).
Regarding claim 7, Reightler further disclosed the second material comprises aluminum (paragraph [45]-[47]).
Regarding claim 8, The method steps recited in the claims are inherently met by the device structure as taught by above discussed structure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Reightler (US 20160320658 A1) 
With regard claim 2, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the engagement feature comprises at least one of a nano-structured or micro-structured feature. It would have been an obvious matter of design choice to have the above feature (the engagement feature comprises at least one of a nano-structured or micro-structured feature), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation to modify the previous discussed structure with the current feature is to further reduce the size/thickness of the device. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841